United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
Y.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Kearny, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-1491
Issued: February 13, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On July 31, 2018 appellant, through counsel, filed a timely appeal from a February 14,
2018 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.

Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3
ISSUE
The issue is whether appellant has met her burden of proof to establish a lumbar injury
causally related to the accepted factors of her federal employment.
FACTUAL HISTORY
On August 17, 2017 appellant, then a 49-year-old mail handler, filed an occupational
disease claim (Form CA-2) alleging that she sustained sciatica and nerve pain due to factors of her
federal employment, which included pushing, pulling, and lifting of mail. She indicated that she
first became aware of her claimed condition on November 1, 2015 and its relationship to her
federal employment on August 7, 2017. On the reverse side of the claim, appellant’s supervisor
noted that appellant first received medical care on April 1, 2017. In addition, her supervisor related
that appellant stopped work on July 27, 2017 and returned to work on August 8, 2017.
In a development letter dated September 5, 2017, OWCP acknowledged receipt of
appellant’s claim and informed her that the evidence submitted was insufficient to establish her
claim. It provided a factual questionnaire for her completion and requested medical evidence in
support of her claim. By separate letter of the same date, OWCP requested that the employing
establishment provide additional factual information regarding the circumstances surrounding
appellant’s claim, including a statement from a knowledgeable supervisor regarding the accuracy
of appellant’s statements relative to her claim. It afforded appellant and the employing
establishment 30 days to submit the requested evidence.
In a response dated September 20, 2017, the employing establishment noted that it did not
concur with appellant’s allegations of injury. It related that it had provided her with safety training
which included the techniques of safe lifting, bending, pushing, and pulling equipment while at
work.
In response to the September 5, 2017 development letter, appellant indicated that she had
worked at the employing establishment since 1996 and that she had worked on a number of
different machines over the years.4 She related that her duties consisted of: pushing mail into the
machines; sweeping the machines of mail; loading sacks of mail weighing up to 70 pounds onto
2

5 U.S.C. § 8101 et seq.

3

The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of Procedure
provides: “The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the
time of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.”
20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first time on
appeal. Id.
4

Appellant noted that she worked on the Optical Character Reader/Bar Code Scanner machine from 1996 to 1998,
the Small Parcel and Bundle Sorter machine from 1998 to 2009, the Automated Flat Sorting Machines 100 from 2009
to 2014, the High Speed Universal Sorter machine in 2014, and the Automated Packaging Procession System machine
from 2014 to present.

2

skids; pushing wire containers, hampers, pallets, and skids full of mail; loading mail onto a
conveyor belt; and culling mail. Appellant indicated that the constant lifting, pushing, and pulling
of mail for close to 20 years caused injury. She noted that she first noticed symptoms in
August 2015, but they gradually worsened.
In a narrative report dated October 2, 2017, Dr. Mark A.P. Filippone, Board-certified in
physical medicine and rehabilitation, related that he first examined appellant on August 7, 2017
and that he reexamined her on September 28, 2017. He noted that she complained of pain in her
low back, buttocks, thighs, calfs, feet, and big toes. During the physical examination, appellant
experienced pain, guarding, and spasm in the lumbar paraspinals bilaterally. Dr. Filippone
diagnosed bilateral lumbosacral radiculitis. He further indicated that he reviewed a magnetic
resonance imaging (MRI) scan of the lumbar spine conducted on January 1, 2017. Dr. Filippone
concurred with the findings of Dr. Michael Yuz, Board-certified in diagnostic radiology, that there
was straightening of the lumbar lordosis, a mild diffuse disc bulge and a superimposed broadbased central disc protrusion at L5-S1, bilateral facet joint arthropathy, and a mild disc bulge and
a superimposed broad-based left formainal/far lateral disc protrusion at L4-5. Regarding causal
relationship, he concluded that appellant’s pathology was directly the result of excessive pushing,
pulling, bending, and twisting of the low back, and opined that the pathology was caused solely
by her being overworked on the job as a mail handler.
By decision dated February 14, 2018, OWCP denied appellant’s claim. It noted that she
had established that the employment factors occurred as alleged and that a medical condition had
been diagnosed. However, OWCP found that the evidence of record failed to establish that
appellant’s diagnosed condition was causally related to the accepted employment factors. It noted
that the only medical evidence received was Dr. Filippone’s medical report dated October 2, 2017.
OWCP determined that this report was insufficient to establish appellant’s claim because the
physician provided no explanation of how any of the stated factors of her employment caused or
affected her condition. It explained that without a rationalized statement from her physician
explaining how her condition was caused by the accepted work factors, the evidence of record was
insufficient to establish her claim.
LEGAL PRECEDENT
An employee seeking benefits under FECA5 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence6 including that he or she sustained an injury in the performance of duty and that any
specific condition or disability from work for which compensation is claimed is causally related
to that employment injury.7
In an occupational disease claim, appellant’s burden requires submission of the following:
(1) a factual statement identifying employment factors alleged to have caused or contributed to the
5

Supra note 2.

6

D.L., Docket No. 18-1007 (issued November 28, 2018); J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB
55, 58 (1968).
7

D.L., id.; G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

3

presence or occurrence of the disease or condition; (2) medical evidence establishing the presence
or existence of the disease or condition for which compensation is claimed; and (3) medical
evidence establishing that the diagnosed condition is causally related to the employment factors
identified by the employee.8
Causal relationship is a medical issue and the medical evidence required to establish causal
relationship is rationalized medical opinion evidence.9 The opinion of the physician must be based
on a complete factual and medical background of the employee, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the employee.10
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a lumbar injury
causally related to the accepted factors of her federal employment.
Appellant submitted a narrative report from Dr. Filippone dated October 2, 2017. In this
report, Dr. Filippone documented his examination findings as well as the MRI scan results, and
diagnosed bilateral lumbosacral radiculitis, disc bulge at L5-S1 central disc protrusion, bilateral
facet joint arthropathy, and a mild disc bulge and a superimposed broad-based left formainal/far
lateral disc protrusion at L4-5. He opined that the pathology was directly related to lifting, pushing,
pulling, bending, and twisting due to appellant’s position as a mail handler. Dr. Filippone
concluded that excessive employment duties and overuse of the low back damaged discs caused
herniations. However, he did not provide a probative, rationalized opinion regarding how the
accepted work duties caused the claimed condition.11 In this report, Dr. Filippone only generally
described appellant’s repetitive work activities, and he did not sufficiently explain why, medically,
she would have sustained a low back condition due to these work duties.12 The Board has held
that medical evidence which does not offer a clear opinion explaining the physiological cause of
an employee’s condition is of limited probative value on the issue of causal relationship.13 The
Board has held that a mere conclusion without the necessary rationale explaining how appellant’s
specific accepted work duties could result in the diagnosed condition is insufficient for her to meet
her burden of proof.14 Thus, the Board finds that Dr. Filippone’s report is insufficient to meet her
burden of proof.

8

D.L., id.; R.H., 59 ECAB 382 (2008); Ernest St. Pierre, 51 ECAB 623 (2000).

9

D.L., id.; I.R., Docket No. 09-1229 (issued February 24, 2010); D.I., 59 ECAB 158 (2007).

10

D.L., id.; I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

11
M.G., Docket No. 18-0654 (issued October 17, 2018); see George Randolph Taylor, 6 ECAB 986, 988 (1954)
(where the Board found that a medical opinion not fortified by medical rationale is of little probative value).
12

Id.

13

L.J., Docket No. 17-1993 (issued March 13, 2018); see R.B., Docket No. 16-1700 (issued September 25, 2017).

14

M.G., supra note 11; see J.S., Docket No. 18-0477 (issued August 28, 2018).

4

Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a lumbar injury
causally related to the accepted factors of federal employment.
ORDER
IT IS HEREBY ORDERED THAT the February 14, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 13, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

